Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-18, 20-28, and 30-38 are currently pending in the present application.
Claims 1-16, 19, and 29 have been cancelled; claims 17-18, 20, 25, 27-28, 30-32, 34, and 36 are currently amended; claims 21-24, 26, 33, and 35 have been previously presented; and claims 37-38 are new.
Response to Amendment
The amendment dated 24 August 2021 has been entered into the record.
Allowable Subject Matter
Claims 17-18, 20-28, and 30-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 17 and 27, the prior art of record, alone or in combination, does not explicitly disclose that the plurality of color filters comprise color filters of at least two different colors with different thicknesses and that the at least two sub-structures are made of a same material and have a same thickness as one color filter of the color filters of the at least two different colors, which has a largest height relative to the base substrate, in combination with the remaining claim limitations.
Regarding claims 18, 20-26, 28, and 30-38, because they depend upon either claim 17 or claim 27, they are likewise allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871